DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 02/25/2021.
Status of claims in the instant application:
Claims 1-6, 8-20 and 23-27 are pending.
Claims 1 and 8 have been amended.
Claims 7 and 21-22 have been canceled.
Claims 26-27 have been newly added.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Nicolas E. Seckel (Attorney, Reg. No. 44373) on 03/18/2021.
---------------------------------- Start of Examiner’s Amendment -----------------------------------
Claims 1 and 8 of the application are to be amended as follows:
Claim 1. (Currently amended) A secure smartphone or tablet comprising:
a screen for the displaying of visual data;
a display subsystem for controlling the displaying of visual data on the screen;
a central processing unit for carrying out executable program instructions and sending display commands to the display subsystem, wherein the display commands sent by the central processing unit to the display subsystem include security commands;
a communication device connecting the central processing unit to the display subsystem;
displaying of visual data on the screen is controlled by the security processor without intervention from the central  processing unit; and
a means for recognizing, by a user of the smartphone or tablet, a secure mode for displaying the secure visual data when the secure visual data, the displaying of which 
wherein the display subsystem comprises at least one main frame buffer and the security processor comprises a security frame buffer,
wherein the security processor is the only one to write in the security frame buffer, and wherein, during the secure display mode, the security processor filters the commands sent to the display subsystem by the central processing unit,
wherein a virtual keyboard display is stored in a buffer memory controlled by the security  processor without intervention from the central processing unit and displayed in the secure display mode, wherein the virtual keyboard display is adapted for receiving input from the user,
wherein key entries by the virtual keyboard display are carried out by the central processing unit and translated by the security processor,
wherein the security commands sent to the security processor are at least one selected from the group consisting of (i) encrypted or scrambled commands that guarantee the confidentiality of the secure visual data displayed, and (ii) signed commands that guarantee the integrity and/or the authentication of the secure data displayed.
Claim 8. (Currently amended) A method for securing the display of visual data by means of a smartphone or tablet 
wherein the smartphone or tablet comprises:
a screen for the displaying of visual data;
a display subsystem for controlling the displaying of visual data on the screen;
a central processing unit for carrying out executable program instructions and sending display commands to the display subsystem, wherein the display commands sent by the central processing unit to the display subsystem include security commands;
a communication device connecting the central processing unit to the display subsystem;
a security processor for interpreting and/or processing security commands for a secure display of secure visual data on the screen, the security processor filtering display commands sent by the central processing unit and intended to be processed by the display subsystem, wherein, in the filtering, the security processor identifies the security commands among the display commands and, upon receipt of a security command, triggers a secure display mode of the display subsystem, wherein, in the secure display mode of the display subsystem, the displaying of visual data on the screen is controlled by the security processor without intervention from the central processing unit; and
a means for recognizing, by a user of the smartphone or tablet, a secure mode for displaying the secure visual data when the secure visual data, the displaying of which is controlled by the security processor, is displayed,
wherein the display subsystem comprises at least one main frame buffer and the security processor comprises a security frame buffer,
wherein the security processor is the only one to write in the security frame buffer, and
wherein, during the secure display mode, the security processor filters the commands sent to the display subsystem by the central processing unit,
wherein a virtual keyboard display is stored in a buffer memory controlled by the security processor without intervention from the central processing unit and displayed in the secure display mode, wherein the virtual keyboard display is adapted for receiving input from the user,
wherein key entries by the virtual keyboard display are carried out by the central processing unit and translated by the security processor,
wherein the method comprises:
by the central processing unit, processing executable program instructions and sending display commands to the display subsystem by the communication device connecting the central processing unit to the display subsystem;
by the security processor, filtering the display commands sent to the display subsystem by the central processing unit;
the secure display of the secure data; and
by the security processor, controlling the means of recognition of the secure mode for displaying the secure visual data[[,]]


by the security processor, during the secure display mode, filtering the commands sent to the display subsystem by the central processing unit[[,]]

,
wherein the security commands sent to the security processor are at least one selected from the group consisting of (i) encrypted or scrambled commands that guarantee the confidentiality of the secure visual data displayed, and (ii) signed commands that guarantee the integrity and/or the authentication of the secure data displayed.
---------------------------------------- End Examiner’s Amendment ----------------------------------
Response to Arguments
Applicant’s remarks/arguments filed on 02/25/2021 have been fully considered in view of the claim amendments filed on 02/25/2021 and further in view of the claim amendments in the “Examiner’s Amendment” section above. Therefore, the Applicant is directed to the response below.
Applicant’s arguments regarding objection to specification have been considered in view of the specification amendments filed on 02/25/2021, and they are persuasive. Therefore, the objection is withdrawn.
Applicant’s arguments regarding rejections of claims under 35 USC §103 have been considered in view of the claim amendments filed on 02/25/2021 and further in view of the Examiner’s claim amendment noted previously, and they are persuasive. Therefore, the claim rejections are withdrawn.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
Claim 1 recites, in the last limitation: “a means for recognizing, by a user of the smartphone or tablet, a secure mode for displaying the secure visual data when the secure visual data, the displaying of which is controlled by the security processor, is displayed”
An inspection of the specification of the instant application reveals the following: “The smartphone 1 comprises finally a means for recognizing, for example visual, by a user of said terminal, of the secure mode for displaying the secure visual data. This means for visual recognition is in particular a mark visible on the screen 2 that indicates the secure display mode. It can however be another means of recognition, for example, a colored light displayed on the telephone by means of a LED (Light Emitting Diode), or even a characteristic vibration of the telephone. In FIG. 1, this means of recognition is Pages [12-13])”
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Allowable Subject Matter
Claims 1-6, 8-20 and 23-27 are allowed, but they are renumbered as claims 1-24.
The following is an examiner’s statement of reasons for allowance: the following prior arts were yielded during the examination of applicant’s amended set of claims filed in response to office action mailed on 08/26/2020 and that was later amended in the Examiner’s amendment as noted previously. They do not explicitly teach the applicant’s claimed invention, in view of the amended claims, but are in general realm of applicant’s field of endeavor:
US-PAT 6092202 A (Veil et al.): Veil discloses a method and system for secure transactions. The method and system comprise a security co-processor and an interface for interfacing the security co-processor to a host computer system. The 
EP 17880507 (Ingenico) - Applicant provided): Ingenico discloses a method of making a selection between an operating modes of an electronic processing terminal (1) e.g. electronic payment terminal, and a non-secured operating mode. A selected operating mode is indicated on a display (3) e.g. LCD display, of the electronic processing terminal during the use of the terminal. The indication is displayed 
The present invention relates to the field of electronic transaction terminals, including devices including a display, a keyboard and a smart card reader and / or magnetic track, which can operate in sate mode and in unsafe mode. The present invention also relates to a display method for such a terminal.
US-PAT 7302585 B1 (Proudler et al): Proudler invention discloses a computer system which employs a trusted display processor (260), which has a trusted processor (300) and trusted memory (305, 315, 335, 345) physically and functionally distinct from the processor and memory of the computer system. The trusted display processor (260) is immune to unauthorised modification or inspection of internal data. It is physical to prevent forgery, tamper-resistant to prevent counterfeiting, and has crypto functions (340) to securely communicate at a distance. The trusted display processor (260) interacts with a user's smartcard (122) in order to extract and display a trusted image, or seal (1000), generate a digital signature of the bitmap of a document image and control the video memory (315) so that other processes of the computer system cannot subvert the image during the signing process. The user interacts with the trusted display processor via a trusted switch (135).
The present invention relates to apparatus and methods for providing a user interface in a system, and in particular a user interface which provides a user with a high degree of confidence that the system is operating in a trustworthy fashion.
US-PGPUB 20140040633 A1 (Leleu): Leleu discloses a transaction method, the method including the steps of: providing a terminal including a main processor, a 
The present invention relates to a method for executing a secure transaction between a mobile terminal and a remote server.
US-PGPUB 20090254986 A1 (Harris et al.): Harris discloses a data processing apparatus is disclosed that comprises: at least one processor; a display for displaying data processed by said at least one processor; at least one display buffer for storing an array of display elements for subsequent output to said display, said display elements being secure display elements for displaying secure data and non-secure display elements; and a user interface; wherein said at least one processor is operable to execute at least one untrusted process and at least one secure process, said at least one secure process having access to secure data; said data processing apparatus further comprising: a secure user input for receiving a user input, said received user input not being accessible to said at least one untrusted process; and said data processing apparatus being responsive to an input received at said secure user input to 
The present invention relates to the field of data processing and in particular, to processing and displaying secure and non-secure data.
15.	None of the prior arts of record, alone or in combination, discloses all the limitations of the amended independent claims 1 and 8. Therefore, the independent claims are allowable over the prior arts. The dependent claims being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependence on the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHABUB S AHMED whose telephone number is (571)272-0364.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHABUB S AHMED/Examiner, Art Unit 2434

/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434